Citation Nr: 1645646	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability from October 25, 2007 to December 19, 2015, and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1983 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the Veteran's April 2010 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in April 2014, he requested that his hearing proceed without his presence, and in May 2014, the Veteran's representative submitted a supplemental brief in lieu of an in-person hearing.  

In July 2014, the Board denied entitlement to a rating in excess of 10 percent for service-connected low back disability and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2015 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.  

Because the record shows that the Veteran is employed, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not before the Board.

This matter was previously before the Board in May 2015 and remanded for additional development. 


FINDINGS OF FACT

1.  From October 25, 2007 to August 5, 2015, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that the Veteran's low back disability is not productive of forward flexion of the thoracolumbar spine of 30 degrees or less, or ankylosis.  

2.  Since August 6, 2015, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that the Veteran's low back disability is productive of forward flexion of the thoracolumbar spine of 30 degrees; and not productive of unfavorable ankylosis or intervertebral disc syndrome.

3.  Since August 12, 2009, the Veteran's low back disability was productive of radiculopathy of the right lower extremity that resulted in a disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  Since August 12, 2009, the Veteran's low back disability was productive of radiculopathy of the left lower extremity that resulted in a disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  From October 25, 2007 to August 5, 2015, the criteria for a disability rating in excess of 20 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a; Code 5243 (2015).  

2.  Since August 6, 2015, the criteria for a disability rating in excess of 40 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a; Code 5242-5237 (2015).  

3.  Since August 12, 2009, the criteria for a separate 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.124a Diagnostic Code (DC) 8520 (2015).

4.  Since August 12, 2009, the criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.124a Diagnostic Code (DC) 8520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the Veteran's June 2016 post-remand brief, he contended that the symptoms associated with his service-connected low back disability presented a greater degree of impairment than the currently assigned evaluations would indicate.  He contended that his physical health had deteriorated and he had difficulty standing for long periods of time, walking on the workroom floor, and climbing stairs.  He also contended that his disability severely interfered with his daily activities.  In an August 2015 statement, the Veteran contended that he wore a back brace every day, used a cane more often, woke up in chronic pain four to five times per week, was unable to perform daily duties at his job due to his back, his physical activities were limited to include his sex life, and he was unable to drive long distances.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that pursuant to the May 2015 remand directives, the RO sent the Veteran a letter in July 2015 requesting that he complete and return an enclosed VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information to enable the RO to request records on the Veteran's behalf.  Accordingly, the Veteran completed a VA Form 21-4142, Authorization to Disclose Information, which listed medical treatment at Inova Physical Therapy Center with a treatment end date of November 2004; the treatment start date is unclear on the form.  An August 10, 2015 Medical Records Request Rejection Notice noted that the request did not meet the criteria for action under the Private Medical Records Program Guideline and the request was rejected because it was an exact duplicate.  The Department of Veteran's Affairs Private Medical Records Retrieval Center sent an August 2015 letter to the Veteran which stated that Inova Physical Therapy Center records were requested, but it was ultimately the Veteran's responsibility to submit relevant evidence.  The claims file shows that the RO made a second request for the records from Inova Physical Therapy Center on August 26, 2015.  The claims file shows a report of contact between the VA Regional Office and the provider which noted that additional information was required in order to process the request and the Veteran needed to state the exact facility and provider he saw.  

The Board has determined that further attempts to obtain these records from Inova Physical Therapy Center are not warranted.  Treatment records from Inova Physical Therapy Center from October 2004 to November 2004 were received by the RO in September 2009 and are contained in the claims file.  To the extent that the Veteran was treated at Inova Physical Therapy Center prior to October 2004, these records are not relevant to the Veteran's claim.  The appeal period before the Board begins on October 25, 2007, the date VA received the claim for increased rating, plus the one-year look-back period.  Accordingly, to the extent that Inova Physical Therapy treatment records exist from prior to November 2004, these records are not relevant to the appeal.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40,
4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding this claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, as to when the increase took place.  VAOPGCPREC 12-98.  

Under the general rating formula for diseases and injuries of the spine, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

A.  From October 25, 2007 to December 19, 2015

The Veteran's lumbar spine disability is currently rated 20 percent disabling from October 25, 2007 to December 19, 2015 under DC 5243.  He contends that his symptoms are more severe than the currently assigned rating.   After a careful review of the record, the Board finds that the Veteran's low back disability warrants no more than a 20 percent disability rating prior to December 19, 2015.

On a February 2008 examination on behalf of VA, the Veteran reported stiffness, a tight back upon waking in the morning, back pain when doing chores, back pain occurring 2-3 times per day lasting for about an hour, pain that radiates to his side, and missing work due to pain.  He reported missing approximately 20 days of work in the last year.  Functional limitation at work included pain with duties like running cables which required bending, stooping, squatting, and reaching.  On physical examination, his posture and gait were within normal limits; assistive devices for ambulation were not required; there was no evidence of radiating pain on movement; there was no muscle spasm; there was tenderness of the bilateral lumbar paraspinal muscles and laterally; thoracolumbar spine ROM was flexion to 75 degrees with painful motion at 35 degrees, extension to 30 degrees with painful motion at 15 degrees, right lateral flexion to 25 degrees with painful motion at 20 degrees, left lateral flexion to 20 degrees with painful motion at 20 degrees, and right and left rotation to 30 degrees with painful motion at 30 degrees; on repetitive use, there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination; there was normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine; and there were no signs of IVDS.  Neurological examination of the upper and lower extremities found motor function, sensory function, and reflexes within normal limits.  The diagnosis was mild degenerative joint disease (DJD) L5-S1.  

In an August 2009 VA treatment record, the Veteran reported pain radiated to his calves.  In his April 2010 VA Form 9, the Veteran stated that he had back spasms two to three times per week, and he took medication for back pain that radiated from his neck to his knees.  A February 2011 VA treatment record showed that the Veteran reported back pain that radiated down to his knees and sciatica was noted.  

At the Veteran's June 2013 VA examination, he reported that he had flare-ups several times a week, difficulty getting up some mornings, difficulty with normal activities with his child and job, sexual life impairment, difficulty walking up and down stairs, and impact to his legs.  On physical examination, there was localized tenderness to palpation; abnormal gait, spinal contour, and guarding and/or muscle spasm were not present; thoracolumbar spine ROM was flexion to 75 degrees and objective evidence of painful motion began at 50 degrees.  The examiner reported that there was additional limitation of functional ability of the spine during flare-ups or repeated use over time.  The examiner stated that the "degree of ROM loss during pain on use or flare-ups is approximately 20 degrees of lumbar flexion."  The VA examiner also determined that there was no radicular pain or signs and symptoms due to radiculopathy and no other neurological abnormalities.

In a September 2013 statement, the Veteran indicated that he had missed 21 days of work since the beginning of the year and that over the past 5 years he averaged about two to three weeks of missed days because of back pain that radiated to his knees.  He reported that he continued to have back spasms and joint pain, and that, in 2011, he was fitted for a back brace because his condition worsened.  He also reported that he would wake up in pain from back spasms about two to three times per week and could not get out of bed due to his back.  He reported that he was physically limited due to his back condition, including not being able to play basketball or run, sex life, house chores, picking up dropped items, not being able to drive five hours, and getting erectile dysfunction.  He also reported that he had been on bed rest for a week the last week of visiting his mother after having drove five hours to visit her.  

A September 2013 statement from J.M., the Veteran's daughter, indicated that the Veteran could no longer go skating, play basketball, or go for walks and swimming with her.  She also stated that the Veteran had to stop multiple times during the drive to visit his mother and that she had to drive back, making several stops due to his back problems.  She confirmed that the Veteran was on a bed rest for a week during their visit with her grandmother.

September 2013 statements from T.C. and another co-worker of the Veteran indicate that over the last few years the Veteran's physical health had deteriorated and he had difficulty standing for long periods of time, walking on the workroom floor, and climbing stairs.  They stated that the Veteran complained daily about his back and his facial expressions appeared to show great pain.  They also stated that the company had modified the Veteran's job to help him with his back condition.  

VA treatment records from December 2014 to July 2015 showed trunk flexion, extension, rotation, and lateral flexion within normal limits with reported pain at end range and a past medical history of sciatica.

In several statements dated beginning August 6, 2015, several individuals reported on the worsening of the Veteran's back disability based on their personal observation.  In an August 2015 statement, the Veteran contended that he wore a back brace every day, used a cane more often, woke up in chronic pain four to five times per week, was unable to perform daily duties at his job due to his back, his physical activities were limited to include his sex life, and he was unable to drive long distances.  An August 2015 statement from J.M., the Veteran's daughter, indicated that the Veteran's mobility had continued to decline to the point that it affected his everyday life.  She stated that driving long distances, sitting, walking or standing too long seemed to bother him greatly.  She also noted that his cane usage had increased and, although he has good days and bad days, his bad days seemed to be outweighing his good days.  In an August 2015 statement, the Veteran's girlfriend, L.H., indicated that over the past years, the Veteran's activities had drastically declined.  She stated that he was no longer able to attend family functions further than 30 to 45 minutes away due to chronic back pain, and when he was able to attend he was not a participant, and their intimacy was non-existent.  In an August 2015 statement, the Veteran's coworker, T.C., indicated that he worked with the Veteran was over or about 20 years and he always had some type of issue with his back.  He noted that it seemed worse in the past 8 years and he could tell by the expression on the Veteran's face that it bothered him to walk up a latter or stairs and bend to work on equipment.  He also noted that the Veteran wore a back brace.

Consistent with the above, in an August 2015 statement, the Veteran reported that he wore a back brace every day, used a cane more often, woke up in chronic pain four to five times per week, was unable to perform daily duties at his job due to his back, his physical activities were limited to include his sex life, and he was unable to drive long distances.  

After a review of the competent medical evidence regarding the Veteran's low back disability, a rating in excess of 20 percent from October 25, 2007 to August 5, 2015 is not warranted because the evidence on file shows forward flexion of the thoracolumbar spine greater than 30 degrees and no ankylosis.  Further, although the September 2013 statements from the Veteran and the Veteran's daughter report the Veteran was on bed rest for a week, the evidence does not show a diagnosis of intervertebral disc syndrome of the thoracolumbar spine with incapacitating episodes.  

Effective August 6, 2015, however, in light of the competent and credible lay evidence of record, which is consistent with the findings of the December 2015 VA examination, see Swain v. McDonald, 27 Vet. App. 219, 224 (2015), the Board finds that, resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating were met.

B.  Since December 19, 2015

At the December 2015 VA examination, the Veteran reported persistent moderate to severe low back pain, occasionally shooting to the right thigh.  He reported no urinary or bowel incontinence, and erectile dysfunction for the last six years which he treated with medication.  He also reported flareups with severe low back pain two times per month, which each lasted for one day and that he missed one to two days per month due to severe low back pain.  Range of motion testing showed forward flexion of 30 degrees.  The examiner noted evidence of pain with weight bearing and tenderness at the paraspinal muscle of the lower back.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  The examiner noted the examination was not being conducted during a flareup.  The Veteran exhibited muscle spasm of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour and no guarding.  The examiner noted less movement than normal due to ankylosis, adhesions, etc.; interference with sitting; interference with standing; and increased pain when standing or sitting for a long time.  Muscle strength testing was normal; there was no muscle atrophy; the reflex examination was normal; and the sensory examination of bilateral upper anterior thighs, thigh/ knees, lower leg/ ankle, and feet/toes were normal.  The examiner noted he had no radicular pain or other signs and symptoms due to radiculopathy.  The Veteran was unable to perform the straight leg raising test.  The examiner also noted no ankylosis of the spine and no intervertebral disc syndrome requiring bed rest.  

After review of the competent medical evidence regarding the Veteran's low back disability, a rating in excess of 40 percent is not warranted because the evidence on file shows no ankylosis and no diagnosis of intervertebral disc syndrome of the thoracolumbar spine with incapacitating episodes.  

C.  Separate Evaluations for Neurological Impairment

Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's low back disability.

The Board finds that under DC 8520, the Veteran's radiculopathy of the left lower extremity sciatica warrants a 10 percent disability rating effective August 12, 2009, and the Veteran's right lower extremity sciatica warrants a 10 percent disability rating effective August 12, 2009.

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The file shows that the Veteran initially reported that his low back pain radiated to the lower extremities in an August 12, 2009 VA treatment record.  He did not report radiculopathy in the lower extremities at the February 2008 VA examination and the examiner noted motor function within normal limits, sensory function within normal limits, and right and left lower extremity reflexes were normal.

On the Veteran's April 2010 VA Form 9, he reported that he had back pain from his neck to his legs.  A February 2011 VA treatment record showed a diagnosis of back pain with sciatica.  In a September 2013 statement, the Veteran reported that his back pain radiated to his knees.  

At the June 2013 VA examination, the Veteran reported that flare-ups of his thoracolumbar spine impacted his legs.  At the December 2015 VA examination, the Veteran reported low back pain occasionally shooting to the right thigh.  VA treatment records from December 2014 to July 2015 showed a past medical history of sciatica.

However, the June 2013 and December 2015 VA examinations showed normal reflex examinations of the knee and ankle, normal sensory examinations of the lower extremities, and noted no radicular pain or any other signs and symptoms of radiculopathy and no other neurologic abnormalities.

Resolving all reasonable doubt in the Veteran's favor, the Board finds a rating of 10 percent for sciatica of the left lower extremity and a rating of 10 percent for sciatica of the right lower extremity are warranted effective August 12, 2009, which is the date the Veteran initially reported sciatica symptoms.  A higher rating is not warranted for sciatica of the right or left lower extremity because all of the VA examinations showed normal reflexes and normal sensory examinations, and there is no evidence in the claims file showing the Veteran's sciatica of the right and/or left lower extremity resulted in a disability analogous to moderate incomplete paralysis of the sciatic nerve.

The Board also considered the statements from the Veteran and his girlfriend which reported that the Veteran suffered from erectile dysfunction.  However, the December 2015 VA examiner determined there was insufficient evidence to link the Veteran's erectile dysfunction to his lower back pain.  Aside from erectile dysfunction and radiation to the lower extremities as noted, there is no medical evidence or lay report of bowel, bladder, or other objective neurologic abnormalities associated with the spinal disability throughout the appeal period.  Accordingly, additional ratings are not warranted under 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  


ORDER

From October 25, 2007 to August 5, 2015, an evaluation in excess of 20 percent for a low back disability is denied.

Subject to the law and regulations governing payment of monetary benefits, effective August 6, 2015, an evaluation in excess of 40 percent for a low back disability is denied.

Subject to the regulations governing monetary awards, a separate schedular rating of 10 percent for sciatica of the right leg is granted effective August 12, 2009.

Subject to the regulations governing monetary awards, a separate schedular rating of 10 percent for sciatica of the left leg is granted effective August 12, 2009.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


